RE SUSPENSION OF CERTIFICATES OF CERTIFIED SHORTHAND REPORTERS



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:RE SUSPENSION OF CERTIFICATES OF CERTIFIED SHORTHAND REPORTERS

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




RE SUSPENSION OF CERTIFICATES OF CERTIFIED SHORTHAND REPORTERS2020 OK 16Decided: 03/09/2020IN THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2020 OK 16, __ P.3d __

FOR PUBLICATION IN OBJ ONLY. NOT FOR OFFICIAL PUBLICATION. 

RE: Suspension of Certificates of Certified Shorthand Reporters
ORDER
¶1 The Oklahoma Board of Examiners of Certified Shorthand Reporters has recommended to the Supreme Court of the State of Oklahoma the suspension of the certificate of each of the Oklahoma Certified Shorthand Court Reporters listed on the attached Exhibit for failure to comply with the continuing education requirements for calendar year 2019 and/or with the annual certificate renewal requirements for 2020.
¶2 Pursuant to 20 O.S., Chapter 20, App. I, Rule 20(c), failure to satisfy the annual renewal requirements on or before February 15 shall result in administrative suspension on that date. Pursuant to 20 O.S., Chapter 20, App. I, Rule 23(d), failure to satisfy the continuing education reporting requirements on or before February 15 shall result in administrative suspension on that date.
¶3 IT IS THEREFORE ORDERED that the certificate of each of the court reporters named on the attached Exhibit is hereby suspended effective March 1, 2020.
¶4 DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE this 9th day of MARCH, 2020.
/s/CHIEF JUSTICE
ALL JUSTICES CONCUR.
_CSR Exhibit


Shawna Austin

CSR #377

Continuing Education & Renewal Fee


Dana Burkdoll

CSR #1955

Continuing Education


Molly Cook

CSR #1772

Continuing Education & Renewal Fee


Missy Craig

CSR #1187`

Continuing Education & Renewal Fee


Susan Griggs

CSR #943

Continuing Education & Renewal Fee


Rita Hejny

CSR #833

Continuing Education & Renewal Fee


Kortney Houts

CSR #1804

Continuing Education & Renewal Fee


Monique Mason

CSR #2001

Continuing Education & Renewal Fee


Lana McManus Edmonds

CSR #1484

Continuing Education & Renewal Fee


Tessa Neighbors

CSR #1987

Continuing Education & Renewal Fee


David Parsons

CSR #320

Renewal Fee


Debra Soukup

CSR #381

Continuing Education & Renewal Fee


Kimberly Wilson Kaufman

CSR #1635

Continuing Education & Renewal Fee



Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



None Found.


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA